826 F.2d 1060Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin MOSETTI, Plaintiff-Appellant,v.GERONTOLOGY RESEARCH CENTER;  Baltimore City Hospitals;National Institute of Health;  U.S. Department ofHealth & Human Services, Defendants-Appellees.
No. 87-1035.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided Aug. 6, 1987.

Benjamin Mosetti, appellant pro se.
Gary Patrick Jordan, Office of the United States Attorney, Joseph Patrick Underwood, U.S. Department of Health & Human Services, for appellees.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's employment discrimination complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny the request for appointment of counsel, dispense with oral argument, and affirm the judgment below on the reasoning of the district court.*   Mosetti v. Gerontology Research Center, C/A No. 85-4577-N (D.Md., Jan. 7, 1987).


2
AFFIRMED.



*
 We note that the record does not support a finding that plaintiff's claim was timely asserted against the proper defendant on a theory of equitable tolling of the filing period